Citation Nr: 0022771	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines. 

The veteran had recognized service from December 1941 to 
December 1942, and from December 1945 to January 1946.  He 
was a prisoner of war (POW) of the Japanese Government from 
May 10, 1942 to December 14, 1942,  He died in March 1987.  
The appellant seeks benefits as the veteran's surviving 
spouse.

At a June 1999 hearing before the undersigned member of the 
Board at the RO, the appellant waived initial RO 
consideration of evidence that was received subsequent to the 
May 1999 supplemental statement of the case.  38 C.F.R. 
§ 20.1304 (c) (1999).


FINDINGS OF FACT

1.  The veteran died in May 1987 of an acute myocardial 
infarction; diabetes mellitus was listed in the Certificate 
of Death as an antecedent cause of death.  

2.  There is no reliable evidence that the veteran had 
localized edema during his POW captivity.

3.  There is no medical evidence linking the cause of the 
veteran's death to service or any incident thereof.



CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  Her main contention is that during the 
veteran's World War II confinement as a POW of the Japanese 
Government he contracted beriberi heart disease, and that he 
died in 1987 as a result of a heart attack related to that 
disease in service.  During his lifetime, the veteran had not 
established service connection for any disability and the 
appellant has not contended that he was entitled to receive 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
hypothetically would have been entitled to such rating based 
on evidence in the file.  See Green v. Brown, 10 Vet. 
App. 111, 118 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (1999).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  A number of diseases, including cardiovascular 
disease and diabetes mellitus, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, in cases involving former prisoners of 
war interned or detained not less than 30 days, service 
connection is also presumed for a number of diseases, which 
include beriberi heart disease, manifested to a degree of 10 
percent or more at any time after discharge.  38 U.S.C.A. 
§ 1112(b); 38 C.F.R. §§ 3.304(e), 3.309(c) (1999).  For 
purposes of presumptive service connection, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  Note to 38 C.F.R. § 3.309(c).  Generally, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  The claim need 
not be conclusive, but it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis (in the case of a death claim this requirement will 
always have been met by the cause of death); second, there 
must be evidence of an incurrence or aggravation of a disease 
or injury in service, as established by lay or medical 
evidence, as appropriate; third, there must be competent 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder (or the cause of 
death), as established by medical evidence or a medical 
opinion.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A claim also may be well grounded based upon application of 
the rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition or continued to have the condition until 
death.  That evidence must be medical, unless is relates to a 
condition that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

There is no medical evidence in this case linking the cause 
of the veteran's death to service.  The veteran's certificate 
of death shows that he died in May 1987 as a result of an 
acute myocardial infarction, with diabetes mellitus as an 
antecedent cause of death.  The veteran was provided a 
separation examination in December 1945.  At that time, he 
had normal cardiovascular and endocrine systems, and his 
blood pressure was 120/84.  There were no varicose veins 
noted, and there was no sugar noted on urinalysis.  The 
veteran denied suffering from any injury or disease.  

Julian C. Garcia, M.D., provided a medical certificate in 
October 1985, noting that the veteran had been under his care 
between 1967 and 1974 for nervous tension, attributed to poor 
health, hypertension and stress.  On a July 1996 admission 
history for the Veterans Memorial Medical Center, it was 
noted that the veteran two years prior to admission had been 
diagnosed with diabetes mellitus after consulting a 
physician.  A July 1986 EKG noted that the veteran had sinus 
tachycardia, but his heart was otherwise normal.  Another 
July 1986 treatment record noted the absence of sugar in the 
veteran's urine, but the veteran was ultimately diagnosed 
with a urinary tract infection, advanced pulmonary 
tuberculosis and hypertensive vascular disease.  By August 
1986, sugar was noted in the veteran's urine and noninsulin 
dependent diabetes mellitus was diagnosed.  

As a result of earlier claims, the veteran was provided a POW 
protocol examination by VA in 1986.  On an October 1986 
medical history form, he reported that during his captivity 
he had dysentery and malaria, but he denied beriberi and 
swelling of the joints, lower extremities and muscles.  
Mistreatment by the Japanese forces, including forced hard 
labor, was related.  A November 1986 EKG was normal.  In 
December 1986, swelling of both ankles was noted, which the 
veteran reported began about six months previously.  The 
diagnoses included no medical evidence of any disability 
resulting from nutritional deficiencies, forced labor or 
inhumane treatment while a POW.  

At her hearing in June 1999 before the undersigned at the RO, 
the appellant testified that she and the veteran began to 
live as man and wife in 1961 and that they formalized the 
relationship in 1978.  She recalled that the veteran was 
quite ill at the time of their marriage, suffering from high 
blood pressure and edema.  The appellant also stated that the 
veteran's high blood pressure had been present prior to the 
initiation of their relationship, as he would become angry 
easily.  The appellant also testified that the veteran had 
seen physicians before 1986 for his health problems. 

Taking all the evidence into consideration, the Board is 
unable to conclude that the appellant has submitted a well-
grounded claim for service connection for cause of the 
veteran's death.  Even though the veteran's death was from a 
myocardial infarction and he was a POW during service, there 
is no medical or other reliable evidence to establish that he 
had localized edema as a POW for purposes of presumptive 
service connection.  There was no evidence or report of 
localized edema at the time of his separation examination, 
and the veteran specifically denied edema when examined in 
October 1986.  In the absence appropriate evidence of 
localized edema during captivity, beriberi heart disease, to 
include ischemic heart disease, cannot be presumed service 
connected under 38 C.F.R. §§ 3.307 and 3.309.

Further, there is no medical evidence in the claims file that 
would tend to establish that the veteran had any 
cardiovascular disease or diabetes mellitus during service or 
within one year following his separation from service.  Dr. 
Garcia referred to hypertension, but did not report any 
medical treatment for the veteran until many years after 
service.  Finally, there is no medical evidence of a nexus 
between the veteran's death in May 1987 from a myocardial 
infarction and his service or any incident thereof, including 
his POW captivity.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of section 5107(a).  Caluza v. Brown, 7 
Vet. App. 498, 504 (1995).  Accordingly, the Board must find 
that the appellant's claim is not well grounded, and must be 
denied on this basis.

The Board appreciates the hardship the veteran endured as a 
POW during World War II, but in the absence of evidence of 
localized edema during his POW captivity, service connection 
cannot be presumed for ischemic heart disease.  In the 
absence of a well-grounded claim, VA has no duty to assist a 
claimant in developing the evidence.  Epps, 126 F.3d at 1468; 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  In any event, 
the Board is unaware of any outstanding evidence which could 
serve to well ground the appellant's claim for service 
connection, such as a letter from a doctor relating heart 
disease or diabetes to service.  At the hearing before the 
Board, the appellant was uncertain whether there were any 
additional medical records pertaining to the veteran's 
checkups prior to his hospitalization in 1986.  Consequently, 
there is no further duty on the part of VA to inform the 
appellant of the evidence necessary to complete her 
application for the benefits sought.  38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

